 
 
 
 
 
 
 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

   ANDREW KWASI DONKOR,             )   Case No. CV 19-0008-GW(JPR)
                                      )
                     Petitioner,    )
                                      )   ORDER SUMMARILY DISMISSING
                v.                  )   PETITION FOR WRIT OF HABEAS
                                      )   CORPUS FOR LACK OF SUBJECT-MATTER
   KENNETH C. BYRN et al.,          )   JURISDICTION
                                      )
                     Respondents.   )
                                      )

       On January 2, 2019, Petitioner filed a Habeas Corpus
 Petition under 28 U.S.C. § 2254.            It challenges his 2012
 convictions and 14-year prison sentence in Los Angeles County
 Superior Court for various sex-related offenses.           (Pet. at 2.)
       Petitioner has filed numerous habeas petitions in this Court
 challenging the same convictions, including one that was denied
 as untimely.    See Donkor v. Holland, No. EDCV 14-01408-GW (DTB),
 2016 WL 9131462, at *5 & n.4 (C.D. Cal. Dec. 28, 2016), accepted
 in relevant part by 2017 WL 2562100, at *1 (C.D. Cal. June 12,
 2017).   Petitioner appealed to the Ninth Circuit Court of
 Appeals, which declined to issue him a certificate of
 appealability.       See Donkor v. Sullivan, No. 17-56048 (9th Cir.

                                           1
  Jan. 31, 2018) (order denying certificate of appealability).
       The Antiterrorism and Effective Death Penalty Act of 1996
  provides, in 28 U.S.C. § 2244(b), as follows:
            (1)       A claim presented in a second or successive
       habeas corpus application under section 2254 that was
       presented in a prior application shall be dismissed.
            (2)   A claim presented in a second or successive
       habeas corpus application under section 2254 that was not
       presented in a prior application shall be dismissed
      unless —
                 (A) the applicant shows that the claim relies
           on    a     new     rule   of       constitutional   law,   made
           retroactive to cases on collateral review by the
           Supreme Court, that was previously unavailable; or
                 (B) (i) the factual predicate for the claim
           could not have been discovered previously through
           the exercise of due diligence; and
                        (ii)     the facts underlying the claim, if
                 proven and viewed in light of the evidence              as
                 a whole, would be sufficient to establish by
                 clear and convincing evidence that, but for
                 constitutional error, no reasonable factfinder
                 would have found the applicant guilty of the
                 underlying offense.
           (3)   (A) Before a second or successive application
      permitted by this section is filed in the district court,
      the applicant shall move in the appropriate court of
      appeals for an order authorizing the district court to

                                             2
         consider the application.
         The pending Petition is a second or successive petition
  within the meaning of § 2244(b) because it challenges the same
  judgment of conviction as Petitioner’s earlier habeas petition,
  the denial of which was affirmed by the Ninth Circuit when it
  refused to grant him a certificate of appealability.     Under
  § 2244(b)(3)(A), then, Petitioner was required to secure an order
  from the Ninth Circuit authorizing the filing of his current
  Petition.    See McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir.
 2009) (holding that even when first petition was dismissed as
 untimely, subsequent petition is second or successive and
 requires prior authorization to file).      The Court’s review of the
 Ninth Circuit’s docket indicates that Petitioner has never asked
 for, much less received, permission from that court to file a
 successive petition.
        For the foregoing reasons, IT IS ORDERED that this action be
 summarily dismissed under Rule 4 of the Rules Governing
 § 2254 Cases in the U.S. District Courts.1
        LET JUDGMENT BE ENTERED ACCORDINGLY.
                                      RDINGLY.
 DATED: January 9, 2019
                                      GEORGE
                                         RGE H. WU
                                                WU
                                    U.S. DISTRICT JUDGE
     Presented by:

 _____________________
     Jean Rosenbluth
 U.S. Magistrate Judge

        1
            That rule states in pertinent part as follows: “If it
     plainly appears from the petition and any attached exhibits that
   the petitioner is not entitled to relief in the district court, the
     judge must dismiss the petition and direct the clerk to notify the
   petitioner.”

                                        3
